Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Employment Agreement (this "Agreement") is entered into as of January 1, 2010 (the "Effective Date"), by and among Deep Down, Inc., a Nevada corporation (the "Company") and Ronald E. Smith (the "Executive”). WITNESSETH: WHEREAS, the Company has determined that it is in its best interests and those of its shareholders to retain the Executive; WHEREAS, the Company desires to employ the Executive on the terms set forth below to provide services to the Company and its affiliated companies, and the Executive is willing to accept such employment and provide such services on the terms set forth in this Agreement; WHEREAS, the Company and the Executive previously entered into an Employment Agreement(the "Employment Agreement") dated and effective as of August 6, 2007 pursuant to which certain services of the Executive have been provided to the Company on the terms set forth therein; WHEREAS, the Company and the Executive desire to amend and restate the Employment Agreement and further desire to enter into this Agreement, which has been drafted to comply with Section409A of the Internal Revenue Code of 1986, as amended; and NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the parties hereto do hereby agree as follows: 1.Certain Definitions. (a)"Affiliate" shall have the meaning set forth in Rule12b-2 promulgated under Section12 of the Exchange Act. (b)"Beneficial Owner" shall have the meaning set forth in Rule13d-3 under the Exchange Act. (c)"Board" shall mean the Board of Directors of the Company. (d)"Cause" shall mean: (i)the continued failure of the Executive to substantially perform the Executive's duties with the Company (other than any such failure resulting from incapacity due to physical or mental illness), which such failure continues or remains uncorrected twenty (20) days after a written demand for substantial performance is delivered to the Executive by the Board which specifically identifies the manner in which the Executive has not substantially performed the Executive's duties, or (ii)a judicial determination that Executive has engaged in illegal conduct or gross misconduct which is materially and demonstrably injurious to the Company. Any act, or failure to act, based upon authority given pursuant to a resolution duly adopted by the Board or upon the instructions of the Chief Executive Officer or of a more senior officer of the Company or based upon the advice of counsel for the Company (which may be counsel employed by the Company or its subsidiaries) shall be conclusively presumed to not give rise to Cause. 1 (e)"Change of Control" shall be deemed to have occurred if any event set forth in any one of the following paragraphs shall have occurred: (i)any
